Allowable Subject Matter
Claims 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding claim 3, the closest prior art is to Meguro.  Meguro, however, does not disclose a bonded body as recited in claim 3 wherein the first rib is formed so that the amount of protrusion of the first rib gradually decreases from the first region side to the second region side.  Moreover, Meguro discloses increasing the amount of protrusion of the second rib from the first region (FIGS. 10 and 11 of Meguro, welding ridge #59 has a first height) to the second region (FIGS. 10 and 13 of Meguro, welding ridge #59 has a second height greater than the first height) but the amount of protrusion of the first rib (ridge #56) is not disclosed as decreasing from the first region side to the second region side but rather remains the same (FIGS. 10 and 13 of Meguro, ridge #56 has the same height in both regions).  The prior art as a whole fails to teach or reasonably suggest the totality of the invention as defined by claim 3.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claim 3 without impermissible hindsight.  For the foregoing reasons, the invention of claim 3 is deemed non-obvious.
Claims 4-6 depend either directly or indirectly from claim 3 and are therefore also deemed non-obvious for the reasons set forth above with respect to claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746